--------------------------------------------------------------------------------

Exhibit 10.1
 
UROPLASTY, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
 
AWARDED TO
Grant No.
 
Grant Date
Number of Shares
Exercise Price
NAME
NQXXX
MM/DD/YY
XX,XXX
$X.XX



This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made as of the
date set forth in the box above labeled “Grant Date” (the “Grant Date”) by and
between Uroplasty, Inc., a Minnesota corporation (the “Company”), and the
individual named in the box above labeled “Awarded To” (the “Employee”).
 
1.  Grant of Option.  The Company hereby grants Employee the option (the
“Option”) to purchase all or any part of an aggregate of the number of shares of
the Company’s Common Stock set forth in the box above labeled “Number of Shares”
(the “Shares”) at the exercise price set forth in the box above labeled
“Exercise Price” according to the terms and conditions set forth in this
Agreement and in the Uroplasty, Inc. 2006 Stock and Incentive Plan (the
“Plan”).  The Option will not be treated as an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  The Option is issued under the Plan and is subject to its terms and
conditions.  A copy of the Plan will be furnished upon request of Employee.
 
The Option shall terminate at the close of business seven years from the Grant
Date.
 
2.   Vesting of Option Rights.
 
(a)            Except as otherwise provided in this Agreement or the Plan, the
option may not be exercised until vested and vests as follows: XX,XXX shares on
the Option may not be exercised by Employee for the first year from the Grant
Date, and then may be exercised with respect to one-third of the Shares after
the first anniversary of Grant Date, with respect to an additional, cumulative
one-third of the Shares after the second anniversary of the Grant Date, and with
respect to all of the Shares after the third anniversary of Grant Date.


(b)            During the lifetime of Employee, the Option shall be exercisable
only by Employee and shall not be assignable or transferable by Employee, other
than by will or the laws of descent and distribution.


3.    Expiration Date.  You may exercise the Option only to the extent you are
vested in it.  You may exercise that portion of your exercisable Option at any
time and from time to time until 5:00 pm central time on MONTH DD, YYYY after
which time your Option expires.


4.   Exercise of Option after Death or Termination of Employment.  The Option
shall terminate and may no longer be exercised if Employee ceases to be employed
by the Company or its affiliates, except that:
 

--------------------------------------------------------------------------------

(a)            If Employee’s employment shall be terminated for any reason,
voluntary or involuntary, other than for “Cause” (as defined in the Plan) or
Employee’s death or disability (as defined in the Plan), Employee may at any
time within a period of 3 months after such termination exercise the Option to
the extent the Option was exercisable by Employee on the date of the termination
of Employee’s employment.
 
(b)            If Employee’s employment is terminated for Cause, the Option
shall be terminated as of the date of the act giving rise to such termination.


(c)            If Employee shall die while the Option is still exercisable
according to its terms or if employment is terminated because Employee has
become disabled (as defined in the Plan) while in the employ of the Company and
Employee shall not have fully exercised the Option, such Option may be exercised
at any time within 12 months after Employee’s death or date of termination of
employment for disability by Employee, personal representatives or
administrators or guardians of Employee, as applicable or by any person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of Shares Employee
was entitled to purchase under the Option on (i) the earlier of the date of
death or termination of employment or (ii) the date of termination for such
disability, as applicable.


(d)            Notwithstanding the above, in no case may the Option be exercised
to any extent by anyone after the termination date of the Option.


5.  Method of Exercise of Option .  Subject to the foregoing, the Option may be
exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period.  The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price.  Payment of
the exercise price shall be made (i) in cash (including bank check, personal
check or money order payable to the Company), (ii) with the approval of the
Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the Company’s Common Stock already owned by
Employee having a Fair Market Value (as defined in the Plan) equal to the full
exercise price of the Shares being acquired
 
6.   Miscellaneous.
 
(a)            Plan Provisions Control.  In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.


(b)            No Rights of Stockholders.  Neither Employee, Employee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Employee,
Employee’s legal representative or permissible assignee, as applicable.


(c)            No Right to Employment.  The grant of the Option shall not be
construed as giving Employee the right to be retained in the employ of, or as
giving a director of the Company or an Affiliate (as defined in the Plan) the
right to continue as a director of the Company or an Affiliate with, the Company
or an Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or position at any time, with or without
cause.  In addition, the Company or an Affiliate may at any time dismiss
Employee from employment, or terminate the term of a director of the Company or
an Affiliate, free from any liability or any claim under the Plan or the
Agreement.  Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate.  The Option granted hereunder shall not form any part of the wages or
salary of Employee for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, Employee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.
 
2

--------------------------------------------------------------------------------

(d)            Governing Law.  The validity, construction and effect of the Plan
and the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Minnesota.


(e)            Severability.  If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee (as
defined in the Plan), such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Agreement, such provision shall be stricken as to
such jurisdiction or the Agreement, and the remainder of the Agreement shall
remain in full force and effect.


(f)            No Trust or Fund Created.  Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Employee or any
other person.


(g)            Headings.  Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 
(h)            Conditions Precedent to Issuance of Shares.  Shares shall not be
issued pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange and the Minnesota Business Corporation Act.  As a condition to
the exercise of the purchase price relating to the Option, the Company may
require that the person exercising or paying the purchase price represent and
warrant that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation and warranty is required by law.
 


3

--------------------------------------------------------------------------------

(i)             Withholding.  In order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Employee.


IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.
 

  UROPLASTY, INC.   By:
 
Name:  Rob Kill Its:  Title; President and CEO



4

--------------------------------------------------------------------------------


Return to UROPLASTY, Inc., Chief Financial Officer,
5420 Feltl Road, Minnetonka, MN 55343


ACKNOWLEDGMENT OF RECEIPT
 
 
AWARDED TO
Grant No.
 
Grant Date
Number of Shares
Exercise Price
NAME
NQXXX
MM/DD/YY
XX,XXX
$X.XX



I hereby acknowledge receipt of the Non-Qualified Stock Option granted on the
Grant Date under the terms and conditions of the Plan and this Agreement and
agree to the provisions set forth therein and herein.
 

 
Signature of Participant
Date





5

--------------------------------------------------------------------------------